UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 93-1471

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                            JOSE PARA,

                      Defendant, Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Francis J. Boyle, U.S. District Judge]
                                                      

                                           

                              Before

                        Cyr, Circuit Judge,
                                          

                  Bownes, Senior Circuit Judge,
                                              

                    and Stahl, Circuit Judge.
                                            

                                           

   Damon M. D'Ambrosio and Martin  D. Harris, Esquire, Ltd. on brief
                                                           
for appellant.
   Edwin  J. Gale,  United  States  Attorney,  Margaret  E.  Curran,
                                                                   
Assistant  United States Attorney,  and Gerard B.  Sullivan, Assistant
                                                         
United States Attorney, on brief for appellee.

                                           

                         November 8, 1993
                                           

          Per Curiam.   Appellant  Jose Para  was sentenced  to a
          Per Curiam
                    

three-year  prison term  and  a  three-year  term  of  supervised

release  on December 1, 1987,  for distributing four and one-half

ounces  of cocaine in violation of 21 U.S.C.   841(a)(1),(b)(1)(-

C), on  or about  May 6,  1987 ("first  offense").   On or  about

May 6, 1989,  after Para had  served two years of  the three-year

prison term, the  United States Parole Commission  authorized his

release on  parole.  On  February 2, 1992, while still  on super-

vised  release, Para was  arrested for distributing  a detectable

amount of heroin, in violation of 21 U.S.C.   841(a)(1),(b)(1)(C)

("second offense").  In 1993, Para was convicted and sentenced to

a sixteen-month prison term for  the second offense.  Following a

violation hearing  before the district  court in the wake  of the

second offense, Para was sentenced to a consecutive sixteen-month

prison term for violating the supervised  release term imposed in

connection with the first offense.

          We summarily  reject Para's mischaracterization  of the

plain  language of the  December 1, 1987, judgment  of conviction

and sentence, as imposing a  term of "special parole" rather than

a term of "supervised release."  The judgment  explicitly imposed

"a  term of  supervised  release  for a  period  of three  years"

following  Para's release from  prison.  Undaunted,  Para insists

that, in  fact, he must have been sentenced to a "special parole"

term, because he was paroled  by the United States Parole Commis-

sion.   "Special  parole," prior  to  its elimination  under  the

Sentencing  Reform Act  of 1984  (SRA),  Gozlon-Peretz v.  United
                                                                 

States, 498  U.S. 395, 397 (1991), was a mandatory element in any
                                                                 

prison sentence imposed for a federal  drug offense.  The form of
               

parole on which  Para was released from prison  in 1989, however,

is merely a  post-sentencing administrative ruling by  the Parole

Commission  that the defendant  should be  conditionally released

into the community prior  to the completion  of the full term  of

imprisonment imposed by  the sentencing court.  See  Morrissey v.
                                                              

Brewer, 408 U.S. 471, 477 (1972).
      

          Para's alternate claim is that the sixteen-month prison

term the district court imposed in 1993 for committing the second

offense while on  supervised release is an invalid  ex post facto
                                                                 

punishment.   See Hammond v. United  States, 786 F.2d  8, 16 (1st
                                           

Cir. 1986).  Para reasons that in May of 1987     the date of the

first offense     a lawful  term of supervised release  could not

have been imposed, no matter  what the judgment of conviction and

sentence  stated,  because the  SRA  did  not  take effect  until

November 1, 1987, well after the commission of the first offense.

          This claim is  foreclosed by Gozlon-Peretz, which  held
                                                    

that,  "in the  interim  period  between  October 27,  1986,  and

November 1, 1987, supervised release applies for all drug offens-

es in the  categories specified by ADAA   1002"  [Section 1002 of

the  Anti Drug Abuse  Act of 1986,  Pub. L. No.  99-570, 100 Stat

3207].  498 U.S. at 409.  Since the first offense was for an ADAA

  1002  violation (distribution  of cocaine  in  violation of  21

U.S.C.   841(a)(1),(b)(1)(C))  and ADAA    1002 became  effective

upon  its  enactment on  October  27,  1986, the  district  court

                                3

correctly  sentenced Para  to  a  mandatory  term  of  supervised

release  on December 1,  1987, see  21  U.S.C.   841(a)(1),  (b)-
                                  

(1)(C).

          The district court judgment is summarily affirmed.  See
                                                                 

Loc. R. 27.1. 
            

                                4